DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 17 August 2021, has been reviewed and entered.  Claims 1, 2, 4-8, and 10 are amended and claims 12-16 are added, leaving claims 1-16 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments overcome the drawing, specification, and claim objections and the objections are withdrawn (Remarks page 7-8).
Applicant’s amendments overcome the 101 and 112 rejections and the rejections are withdrawn (Remarks page 8).


Claim Objections
Claims 1, 2, 4-6, and 8-12 are objected to because of the following informalities:  It is unclear if the terms “user” and “wearer” are being used interchangeably or if they are intended to represent two different people.  Appropriate correction is required.  Claims 1, 2, 4-6, 8, 9, 11, and 12 use the term “user” and claims 1, 5, 8, and 10 use the term “wearer.”

Claim Rejections - 35 USC § 103

Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (US 5,282,277) in view of Johnson et al. (US 20100291825 A1, hereinafter, “Johnson”) and Arnold et al. (US 20170290383 A1).

As to claim 1, Onozawa discloses a fitness garment (body cover 2 as shown in figures 4-6; “for athletes,” abstract) for retaining body heat at targeted areas of a user's torso (capable of retaining body heat and intended to retain body heat, see abstract which discloses a first material portion that “provides insulation”), comprising:
a lower portion (the lower portion of body portion 30 as shown in figs 4-6, see modification below regarding the limitation “panel”) and an upper portion (the upper 
the lower portion formed of a neoprene material (col 2 line 57- col 3 line 6), wherein the lower panel is dimensioned for a close conforming fit against a skin surface of a target area of an abdomen and a back to induce sweating and weight loss of the wearer at the target area (capable of being dimensioned for a close fit, such as when the wearer selects a lower panel that will fit the wearer closely, capable of inducing sweating and weight loss such as when heat builds between the wearer and the garment; furthermore, “close” is a relative term of degree, and what is considered a “close conforming fit” will vary from wearer to wearer);
the upper portion including a pair of sleeves (arm portions 32), the upper portion adapted to extend across the chest and around the shoulders of a user's body between a neckline and below the pair of sleeves to the lower portion (capable of extending and intended to extend), the upper portion is formed of a flexible breathable fabric selected from the group consisting of spandex (col 3 line 7-23 discloses LYCRA which is a trade name for spandex), or polyester, the upper panel adapted to permit freedom of arm movement during exercise (capable of permitting freedom of arm movement due to the flexibility of the material) and avoid an overheating condition of the wearer (capable of avoiding an overheating condition, such as by “allowing evaporation of liquid from the human body and radiation of body thermal energy therethrough” as disclosed in col 3 line 5-15).
Onozawa does not disclose a lower panel and an upper panel, the lower panel extends along the front face from a waistline to a frontal lateral line proximal to a 
the upper panel joined to the lower panel, the upper panel extending along the frontal lateral line and the back lateral line.
Johnson teaches a similar fitness garment including a lower panel and an upper panel (see annotated figs 1a and 1b below), the lower panel extends along the front face from a waistline to a frontal lateral line proximal to a wearer's pectoral muscles when worn (see annotated figs 1a and 1b below), the lower panel extends along the back face from the waistline to a back lateral line proximal to a wearer's upper and middle trapezius muscles when worn (see annotated figs 1a and 1b below);
the upper panel joined to the lower panel (see annotated figs 1a and 1b below), the upper panel extending along the frontal lateral line and the back lateral line (see annotated figs 1a and 1b below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the front and back faces of Onozawa with frontal and back lateral lines dividing the front and back faces into lower and upper panels, for the purpose of aesthetics and to achieve the desired fit.
Onozawa does not disclose a zipper extends from the waistline to the neckline adjacent to the front face of the garment to permit the user to don the garment and operate the zipper closure to provide the close conforming fit of the lower panel and the upper panel around the user's torso.

Johnson teaches a similar fitness garment (apparel, title) including a front closure 4 which appears to be a zipper that extends from the waistline to the neckline adjacent to the front face of the garment to permit the user to don the garment and operate the zipper closure to provide the close conforming fit of the lower panel and the upper panel around the user's torso (capable of permitting). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Onozawa with a zipper extends from the waistline to the neckline adjacent to the front face of the garment for the purpose of providing a known means for making donning and doffing easier, and to allow the garment to be selectively opened and closed for ventilating and insulating as desired.
Onozawa does not disclose a lateral side zipper extends from a bottom edge of the waistline to an upper portion of the lower panel, the lateral side zipper operable to selectively close a lateral side opening extending to a lower edge of the waistline of the lower panel from a top end thereof towards the bottom edge of the waistline.  
Arnold teaches a similar garment (apparel item, title) including a lateral side zipper extends from a bottom edge of the waistline to an upper portion of the lower panel (coupling mechanism 146, pp 0033 discloses 146 is a zipper), the lateral zipper operable to selectively close a lateral side opening extending to the lower edge of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the garment of Onozawa with a lateral size zipper, for providing ventilation to the wearer (Arnold abstract).

    PNG
    media_image1.png
    1330
    930
    media_image1.png
    Greyscale



As to claim 3, Onozawa as modified discloses the fitness garment of claim 2, further comprising: a closure panel attached to an interior of the lateral side opening (Arnold left side insert 140), the closure panel retaining a free end of the lower panel in the close conforming fit when the lateral side zipper is in one of an open or a partially open condition (Arnold fig 1).
Onozawa as modified does not expressly disclose the closure panel formed of the flexible breathable fabric.
Arnold does teach the fabric having permeability properties (pp 0034); therefore, Arnold teaches a flexible breathable fabric but not the flexible breathable fabric.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric, since it is within the general skill of a worker in the art to select a 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric for allowing ambient air from the exterior environment to flow through the closure panel into the interior of the garment (Arnold pp 0034).

As to claim 4, Onozawa as modified discloses the fitness garment of claim 1, wherein converging arcuate lines divide the upper panel and the lower panel (this is the obvious result of Onozawa as modified by Johnson, see annotated figs 1a and 1b above), the converging arcuate lines dimensioned to encircle the user's shoulders (capable of encircling and intended to encircle), medially spaced apart from a pair of sleeve openings of the pair of sleeves of the fitness garment (at Johnson 6 and/ or at the terminal ends of Onozawa 32).

As to claim 5, Onozawa discloses a fitness garment (body cover 2 as shown in figures 4-6; “for athletes,” abstract) for retaining body heat at targeted areas of a user's torso (capable of retaining body heat and intended to retain body heat, see abstract which discloses a first material portion that “provides insulation”), comprising:
a lower portion (the lower portion of body portion 30 as shown in figs 4-6, see modification below regarding the limitation “panel”) and an upper portion (the upper portion of body portion 30 as shown in figs 4-6, see modification below regarding the limitation “panel”) together defining a front face (fig 4) and a back face (fig 6);

the upper panel including a pair of sleeves (arm portions 32), the upper panel adapted to extend across the chest and around the shoulders of a user's body (capable of and intended to extend), the upper panel formed of a flexible breathable fabric (col 3 line 5-25 discloses flexible breathable fabrics).
Onozawa does not disclose a lower panel and an upper panel, the lower panel extending from a waistline to a frontal lateral line proximal to a wearer's pectoral muscles when worn, a back lateral line proximal to a wearer's trapezius muscles when worn, the front and the back lateral lines interconnected by converging arcuate lines partially circumscribing the user's shoulders when worn;
the converging arcuate lines are medially spaced apart from a sleeve opening of each of the pair of sleeves  to permit freedom of arm movement;
the converging arcuate lines dividing the upper panel and the lower panel, the frontal lateral line extending below the sleeve openings and the converging arcuate 
Johnson teaches a similar fitness garment including a lower panel and an upper panel (see annotated figs 1a and 1b below), the lower panel extending from a waistline to a frontal lateral line proximal to a wearer's pectoral muscles when worn (see annotated figs 1a and 1b below), a back lateral line proximal to a wearer's trapezius muscles when worn (see annotated figs 1a and 1b below), the front and the back lateral lines interconnected by converging arcuate lines partially circumscribing the user's shoulders when worn (see annotated figs 1a and 1b below);
the converging arcuate lines are medially spaced apart from a sleeve opening of each of the pair of sleeves  to permit freedom of arm movement (at Johnson 6 and/ or at the terminal ends of Onozawa 32);
the converging arcuate lines dividing the upper panel and the lower panel (see annotated figs 1a and 1b below), the frontal lateral line extending below the sleeve openings (capable of extending below, due to the flexibility of the sleeve material, where the sleeves can be extended upward until the cuffs are above the frontal lateral line) and the converging arcuate lines extending towards a neckline past a lower edge of the sleeve openings to the back lateral line that circumscribes at least a portion of the neckline (see annotated figs 1a and 1b below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the front and back faces of Onozawa with frontal and back lateral lines dividing the front and back faces into lower and upper panels, for the purpose of aesthetics and to achieve the desired fit.

Onozawa does a zipper extending partially between the waistline and neckline, that permits the user to don the garment and operate the zipper closure to provide the close conforming fit of the lower panel and the upper panel around the user's torso (capable of permitting), but not from the waistline to the neckline.
Johnson teaches a similar fitness garment (apparel, title) including a front closure 4 which appears to be a zipper that extends from the waistline to the neckline adjacent to the front face of the garment to permit the user to don the garment and operate the zipper closure to provide the close conforming fit of the lower panel and the upper panel around the user's torso (capable of permitting). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Onozawa with a zipper extends from the waistline to the neckline adjacent to the front face of the garment for the purpose of providing a known means for making donning and doffing easier, and to allow the garment to be selectively opened and closed for ventilating and insulating as desired.
Onozawa does not disclose a lateral side zipper that extends vertically from a lower edge of the waistline to an upper portion of the lower panel, the lateral side zipper operable to selectively close a lateral side opening of the lower panel from a top end thereof to the bottom edge of the waistline.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the garment of Onozawa with a lateral size zipper, for providing ventilation to the wearer (Arnold abstract).

    PNG
    media_image1.png
    1330
    930
    media_image1.png
    Greyscale



As to claim 7, Onozawa as modified discloses the fitness garment of claim 6, further comprising: a closure panel attached to an interior of the lateral side opening (Arnold left side insert 140), the closure panel retaining a free end of the lower panel in the close conforming fit when the lateral side zipper is in an open condition (Arnold fig 1).
Onozawa as modified does not disclose the closure panel formed of the flexible breathable fabric.
Arnold does teach the fabric having permeability properties (pp 0034); therefore, Arnold teaches a flexible breathable fabric but not the flexible breathable fabric.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric, since it is within the general skill of a worker in the art to select a 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the fabric having permeability properties to be flexible breathable fabric for allowing ambient air from the exterior environment to flow through the closure panel into the interior of the garment (Arnold pp 0034).

As to claim 8, Onozawa discloses a method to promote targeted water and body fat loss around a user's torso (capable of promoting), comprising:
providing a fitness garment (body cover 2 as shown in figures 4-6; “for athletes,” abstract) having a lower portion (the lower portion of body portion 30 as shown in figs 4-6, see modification below regarding the limitation “panel”) formed of a neoprene material (col 2 line 55 – col 3 line 10), an upper portion adapted to extend across the chest and around the shoulders of a user's body (the upper portion of body portion 30 as shown in figs 4-6, see modification below regarding the limitation “panel”), the upper portion defining the entirety of sleeve openings (arm portions 32 have openings proximate the shoulder and proximate the wrist),
the lower panel dimensioned to a target area corresponding to an abdomen and a back of the wearer to induce sweating at the target area when worn (figs 4-6), the upper panel formed of a flexible breathable fabric to permit freedom of arm movement (col 3 line 5-25 discloses flexible breathable fabrics); and

Onozawa does not disclose a lower panel extending from a waistline to a frontal lateral line proximal to a wearer's pectoral muscles when worn, a back lateral line proximal to a wearer's trapezius muscles when worn, the frontal and the back lateral lines interconnected by converging arcuate lines partially circumscribing the user's shoulders when worn.
Johnson teaches a similar fitness garment including a lower panel and an upper panel (see annotated figs 1a and 1b below), the lower panel extending from a waistline to a frontal lateral line proximal to a wearer's pectoral muscles when worn (see annotated figs 1a and 1b below), a back lateral line proximal to a wearer's trapezius muscles when worn (see annotated figs 1a and 1b below), the frontal and the back lateral lines interconnected by converging arcuate lines partially circumscribing the user's shoulders when worn (see annotated figs 1a and 1b below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the front and back faces of Onozawa with frontal and back lateral lines dividing the front and back faces into lower and upper panels, for the purpose of aesthetics and to achieve the desired fit.
Onozawa does not disclose a zipper closure extending from the waistline to a neckline of a front face of the fitness garment to permit the user to don the garment and operate the zipper closure to provide a close fit of the lower panel around the user's torso.

Johnson teaches a similar fitness garment (apparel, title) including a front closure 4 which appears to be a zipper that extends from the waistline to the neckline adjacent to the front face of the garment to permit the user to don the garment and operate the zipper closure to provide the close conforming fit of the lower panel and the upper panel around the user's torso (capable of permitting). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Onozawa with a zipper extends from the waistline to the neckline adjacent to the front face of the garment for the purpose of providing a known means for making donning and doffing easier, and to allow the garment to be selectively opened and closed for ventilating and insulating as desired.
Onozawa does not disclose a lateral side zipper that extends vertically from a lower edge of the waistline to an upper portion of the lower panel, the lateral side zipper operable to selectively close a lateral side opening of the lower panel from a top end thereof to the bottom edge of the waistline.
Arnold teaches a similar garment (apparel item, title) including a lateral side zipper extends from a bottom edge of the waistline to an upper portion of the lower panel (coupling mechanism 146, pp 0033 discloses 146 is a zipper), the lateral zipper operable to selectively close a lateral side opening extending to the lower edge of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the garment of Onozawa with a lateral size zipper, for providing ventilation to the wearer (Arnold abstract).

    PNG
    media_image1.png
    1330
    930
    media_image1.png
    Greyscale



As to claim 10, Onozawa as modified discloses the method of claim 8, further comprising: operating the lateral side zipper to selectively close the lateral side opening of the lower panel from a top end thereof towards the waistline (Arnold figs 7-9) to tighten the close conforming fit of the lower panel as the wearer loses weight at the target area (capable of adjusting the close conforming fit, e.g., the user could leave the zipper open at a higher weight/ torso circumference and incrementally close the zipper toward the waistline as the user’s weight/ torso circumference is reduced).  

As to claim 11, Onozawa as modified discloses the method of claim 10, further comprising: selectively operating the lateral side zipper (Arnold figs 7-9) to regulate the body temperature of the user (capable of regulating and intended to regulate, see Arnold abstract).

As to claim 12, Onozawa as modified discloses the method of claim 8, further comprising: the converging arcuate lines divide the upper panel and the lower panel (this is the obvious result of the modification of Onozawa and Johnson, as shown in modified Johnson figs 1a and 1b above), the frontal lateral line extending below the sleeve openings (capable of extending below, due to the flexibility of the sleeve material, where the sleeves can be extended upward until the cuffs are above the 

As to claim 14, Onozawa as modified discloses the fitness garment of claim 4, further comprising: the frontal lateral line extending below the sleeve openings and the converging arcuate lines extending towards a neckline past a lower edge of the sleeve openings to the back lateral line (capable of extending below, due to the flexibility of the sleeve material, where the sleeves can be extended upward until the cuffs are above the frontal lateral line).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (US 5,282,277) in view of Johnson et al. (US 20100291825 A1, hereinafter, “Johnson”) and Arnold et al. (US 20170290383 A1) as applied to claim 1 or 5 above, and further in view of Heller (US 6298485 B1).

As to claims 13 and 15, Onozawa as modified does not disclose the sleeves are configured as short sleeves.  
Short sleeves and long sleeves are both known in the art.
Heller teaches a similar fitness garment (cycling jersey, title) including short or long sleeves (fig 2).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (US 5,282,277) in view of Johnson et al. (US 20100291825 A1, hereinafter, “Johnson”) and Arnold et al. (US 20170290383 A1) as applied to claim 1 or 5 above, and further in view of Bay (US 20080040832 A1).

As to claim 16, Onozawa as modified does not disclose the fitness garment of claim 5, further comprising: a first reflective strip attached to one of the pair of sleeves, a second reflective strip attached to the lower panel on the back face, and a third reflective strip and a fourth reflective strip attached to the lower panel on opposite sides of the zipper.
Bay teaches a similar fitness garment (Ventilated garment, title) including reflective strips (para. 0026 teaches reflective welts 77 and 81 adjacent zippers 91 and 93, and para. 0031 teaches providing reflective or luminescent color or material for safety).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Onozawa with a first reflective strip attached to one of the pair of sleeves, a second reflective strip attached to the lower panel on the back face, and a third reflective strip and a fourth reflective strip attached to the lower panel on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732